Title: To John Adams from Thomas Jefferson, 16 December 1787
From: Jefferson, Thomas
To: Adams, John


          
            Dear Sir
            Paris Dec. 16. 1787.
          
          I wrote you on the 12th instant, that is to say, by the last post. but as that channel of conveiance is sometimes unfaithful I now inclose you a copy of my letter of that date, and of the one of Fiseaux & co. inclosed in that. I have since received my letters by the packet, but, among them, nothing from the Board of Treasury. still their orders may be among the dispatches with which Paul Jones is charged for me, who was to sail a week after the packet. if he brings any orders, what you shall have done as I observed in my former letter shall be considered as if not done. on further consideration & consultation the object of my letter seems to increase in importance & to render it indispensible in us to do what we can, even without orders, to save the credit of the U. S. I have conferred with mr̃ Jacob Van Staphorst, who is here, on this subject. he thinks the failure would have so ill an effect that it should certainly be prevented, he supposes the progress of your late loan may by this time furnish money in the hands of Willincks & Van Staphorsts, to face this demand, & at any rate that these gentlemen will exert themselves to do it. by his advice I wrote to ask of them if I might count on their doing it, provided I forwarded your orders, and I wrote to Fizeaux & co. what steps I was taking, desired them to confer with Willincks & Van Staphorsts, and to regulate the expectations of our creditors accordingly. the answer of Willincks & Van Staphorsts which I shall receive the 22d. inst. and yours which I hope to receive about the same time will decide what is to be done. still it will be about the 28th. before Fizeaux can receive it through me, and he sais notice should have been given by the middle of the month.
          I see by the American papers that your commission to the United

Netherlands continues till the spring. will you have to go there to take leave? if you do, and will give me notice in time, I will meet you there. in so doing I shall gratify my wish to see you before you leave Europe, to confer with you on some subjects, and become acquainted with our money affairs at Amsterdam, and that ground in general on which it may be rendered necessary, by our various debts, for me sometimes to undertake to act. I am very ignorant of it at present.
          I am with great & sincere esteem Dr. Sir / Your most obedient & mo. humble servt.
          
            Th: Jefferson
          
        